One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance in accordance with Rule 150 of the Rules of Procedure.
(RO) I wish to draw your attention to the political situation in Romania and to the impact this is having on Romania's relations with the Community's institutions.
In October 2009, the Social Democratic Party quit the government. The newly created opposition brought down the government with a motion of censure, rejected the first new government proposed and refused to take part in negotiations on the formation of a government. As a result, Romania cannot fulfil the obligations it has to the European Commission, the World Bank and the IMF, in terms of the credit it has borrowed. This is the reason why we are in the situation where some of the commitments undertaken with regard to reforming the state cannot be fulfilled in time.
The political instability in Romania was mainly triggered by the political actions of the Social Democratic Party. The reasons behind this are not only electoral. The aim in the medium term is to halt the reforms concerning administration, the rule of law, justice and anti-corruption.
(PT) Last month, the regions of Europe were in the spotlight. The European Week of Regions and Cities consolidated the position of the regions as a fundamental part of the solution in the European response to global challenges. Such was the conclusion of President Barroso, Commissioner Samecki and the hundreds of debates that took place, leaving no room for doubt.
In more specific terms, holding the important meeting of the Conference of Presidents of the Outermost Regions of Europe, which saw Members of the European Parliament attend for the first time, also represented a milestone in regional policy in favour of European integration. Global challenges and European responses represent a perfect opportunity for a new strategy for the outermost regions. These regions, such as the Azores, beyond the permanent difficulties that we are all used to hearing about, offer a range of possibilities that provide clear opportunities for us to make progress and to give Europe a distinct advantage in new areas that are vital to our responses to global challenges.
The President of the Commission therefore needs to put a definitive end to the palace coup that the Commission's 'non-paper' suggests was being prepared while we, MEPs and European citizens, were supporting ratification of the Treaty of Lisbon and its importance in defending territorial cohesion ...
(The President cut off the speaker)
Madam President, EUR 465 million has been allocated to the LEADER funding programme in Ireland for the period 2007 to 2013. However, just two years into the five-year programme, only 18% of project funding has been spent because the local development companies who manage the projects have found themselves caught up in red tape and excessive bureaucracy.
There are reams of pages of rules, accompanied by an extensive inspection procedure. Part of the problem is that interpretation of the myriad rules can vary from one inspector to another. The other part of the problem is that some of the rules are mindless in the first place. One project worker said that he spent 50% of his time recording what he was doing in the other 50%.
Of course we need accountability, but it has reached a stage where there is now a disincentive for local groups to apply for funding. Millions will go unspent, which would be criminal given the need to kick-start our economies with whatever funding is available. We need common sense in Dublin, and we need to ensure that the European Commission ensures that this happens.
(FR) Madam President, President Václav Havel's speech to our House highlighted one of the fundamental principles of the European Union: solidarity among human beings.
We are celebrating the 20th anniversary of the fall of the Berlin Wall, that wall of shame. Following 9 November 1989, we were told that humanity would finally be set free. Democracy and human rights were supposed to extend to the entire planet, knocking down walls, removing barriers between peoples.
However, for one fallen wall, how many others have been erected on our continent?
The walls erected in Ceuta and Melilla, for example, to ward off the arrival of men and women fleeing war, poverty and global warming, the walls stretching from the detention centres, the gates of our cities as far as the Libyan desert, via Lampedusa, where even children are locked up in the name of the Return Directive.
Let us knock down the walls of fortress Europe, let us build bridges, not walls ...
(The President cut off the speaker)
(CS) Twenty years after the fall of the Berlin Wall, we view some of the events taking place in the world today with greater sensitivity. Today we are quite able to make a realistic assessment of events in Russia. In earlier times, we experienced any events in Soviet Union as ideological pressure but now we discuss trade under conditions of absolute individual freedom. With the approach of winter, there is mounting anxiety, of course, over what will happen with supplies of gas from Russia via Ukraine. Studies of the January crisis clearly show how different the situation was in the western and eastern parts of Europe. They will lead to a more careful approach to the preparation of crisis scenarios. It is important to find the best possible solution to contractual relationships at the international level and, at the same time, to provide more information in situations of this kind. The high costs of technical measures also oblige us to consider carefully whether to finance them from the public purse or on the basis of European directives. The question is how much gas we actually need to store and how to finance it. It is important to distinguish between a real crisis and a business matter in relation to gas and at what point senior political figures should enter the negotiations and what the market should control. We must avoid being drawn into excessive bureaucratic interference.
Madam President, today the EU Commission is demanding of the Irish Government savage cuts in Ireland's budget, involving the slashing of public services and the living standards of working people, possibly even for pensioners and the unemployed.
The Commission should know, however, that it is conspiring with the Irish Government in a lie to pretend that the money given to bail out the banks is not State aid while, at the same time, hammering the public sector.
However, Irish workers and community activists are fighting back. Tens of thousands marched in protest last Friday; thousands of workers marched in Dublin today; and on 24 November, a public sector workers' strike is scheduled, in order to stop these attacks.
In view of the seriousness of the situation, that should now be upgraded to a 24-hour general strike to bring down this appalling government, which has no mandate for these policies, and to halt the policy of the Commission and of the Irish Government to slash and burn the living standards and services of working people.
Madam President, I would like to draw this assembly's attention to the disastrous effect that the Biocides Directive is having across the UK. This punitive and non-sensical directive bans the use of strychnine, which has been used to control the mole population in the UK for the past 70 years. This was the case until the EU got itself involved. As a result, mole catchers are only allowed to use aluminium phosphate, which costs twice as much as strychnine and is putting many of them out of business.
But it gets worse. While strychnine kills a mole in up to 15 minutes, aluminium phosphate takes up to three days, ensuring that the mole has a slow and painful death.
This crazy directive is not only causing job losses across the UK, but it is also cruel and inhumane and it is another small reason why the UK is better off out.
(RO) The President of the Atra Kadisha World Organisation, Grand Rabbi David Schmidl, asked me to be, and I quote, 'their spokesman in the European Union' where they would like a committee to be set up to deal with any complaints concerning the desecration of the grounds in cemeteries. The Geneva Treaty should also be updated and improved.
I do not wish to give specific examples and make accusations against anyone, but I have seen with my own eyes photographs depicting Jewish cemeteries where horses and cattle graze on graves. I have also seen images of tombstones turned into basic toilets, as well as old Jewish catacombs dating back 2 000 years where the sacred human remains are in an appalling state. The remaining cemeteries have been invaded by bulldozers with excavators digging up relics.
This is a great affront to God. The Holocaust is a tragic scar on the face of mankind and it must never be repeated, not even on a miniature scale. I myself made a pilgrimage to Auschwitz with my children and believe me, I know very well what I am talking about.
These people are asking us in the European Parliament to defend all vestiges of all religions, not only Jewish vestiges, but also Romanian vestiges in Europe.
(The President cut off the speaker)
(HU) Madam President, our dear neighbours, the Austrians, have been polluting one of Hungary's most beautiful rivers, the Rába, for years. Two weeks ago, we could see a layer of foam half a metre thick on the river, clearly highlighting this fact. However, not content with polluting our river, our dear neighbours now want to pollute our air as well with the incinerator planned for construction in Heiligenkreuz. They want to build an incinerator in Heiligenkreuz 300 metres from the Hungarian border, which could incinerate almost ten times the volume of refuse produced in Burgenland annually, and all of this with the European Union's assistance. This planned investment infringes Directive 2008/98/EC. This is why I am calling on the European Commission not to approve any EU assistance for the construction of the incinerator in Heiligenkreuz.
(EL) Madam President, the major challenge facing mankind in terms of climate change is how we can stop building up more carbon in the atmosphere and start storing it in the ground.
Given that it is impossible for us to stop emitting carbon gases over the next 50 years, increasing carbon storage in the ground is our only hope and should be the priority of policies to combat this problem. In order to achieve this, we need to increase plant cover. As part of this effort, China has planted 54 million hectares of trees, with impressive repercussions on the availability of drinking water and agricultural productivity. Similarly, tree-planting programmes in Rwanda have resulted in such an increase in the flow of rivers towards the capital that it can now be powered solely by a hydroelectric plant.
In the same direction, the US House of Representatives has passed legislation under which the USA will pay USD 5 billion to deal with deforestation.
For these reasons, the stand taken by the Council, which not only has failed to commit to a specific amount in financing for developing countries, but also has failed to say anything about financing to maintain the world's forests, is unacceptable at a time when there is no uniform policy or coordination at European Union level on the protection of forest eco-systems at risk in southern Europe.
Nonetheless, I trust that the European Union's negotiations in Copenhagen will pro-actively support global efforts to put an end to deforestation and to increase tree-planting.
(IT) Madam President, ladies and gentlemen, our debate on neurodegenerative diseases permits me to introduce the problem of sclerosis and amyotrophic lateral sclerosis (ALS) and to bring to Parliament's knowledge the fact that 150 people throughout Italy have begun a hunger strike as a show of support for Salvatore Usala, an ALS sufferer who has stopped eating in order to protest against the Italian Government's indifference to the problems experienced by patients and their family members who are living with this terrible disease. This campaign is also being supported by members of the Italian Parliament, such as Antonietta Farina, and by our colleague from the Group of the Alliance of Liberals and Democrats for Europe, Mr Rinaldi.
Above all, however, this is a struggle that ALS patients and their families face every day, in a dignified and quiet way, as part of the tragedy of having a terrible disease. ALS affects young people but there is no cure for it; and yet, the Italian state is very attentive to everything bar patients and their families. Carrying out research is a challenge for Europe but it is up to the Member States to guarantee patients a dignified existence.
(FR) Madam President, I, for my part, would like to put some questions to you regarding the problem of the AH1N1 flu vaccine.
Currently, the MEPs and their assistants are being asked to have the inoculation, and I would like to share a number of concerns with you.
Firstly, what is the relationship between the risks and benefits? At the moment, the benefits are few, since this is not a flu that causes a huge number of deaths - nowhere near as many as seasonal flu, in any case.
With regard to the risks, on the other hand, we have enough time to consider this aspect, and I would like, in particular, to address the problem of adjuvants. I would like to point something out to you that is rather odd: in the United States, the use of squalene in adjuvants has been prohibited, but the European Medicines Agency has authorised it since most vaccines contain squalene.
The second point is that the European Medicines Agency has confirmed to us that a clinical trial was not performed on children and pregnant women and that it did not have access to an extrapolation from the prototype. I therefore think that more harmonisation may be required.
(PL) Madam President, the scandalous judgment of the European Court of Human Rights, which orders a cross to be removed from the wall of an Italian school and EUR 5 000 compensation to be paid to one of its pupils for so-called moral damages, has aroused concern not only in Italy, but also in other countries of the European Union. The cross is a symbol both of the Christian religion and of the history and tradition of Europe. Removal of the cross by administrators is the first step to the cultural 'harakiri' of Europe.
Unfortunately, pragmatism of this kind is turning into a consistent plan to combat European values. It is only necessary to recall the removal of references to Christianity in the most important documents of the European Union. We need to return to the original ideas and concepts of the founding fathers of the European Union, who were Christian democrats. Therefore, I appeal to the President of the European Parliament to organise a suitable debate, which will end with a resolution on the subject of the freedom of religious practice in Europe and on the fundamental values on which the European Union is based.
(PT) In Portugal, and particularly in the north, the economic and social crisis is getting worse and unemployment continues to rise, making this region one of the poorest in the European Union, as recent Eurostat documents show. Large companies continue to announce that they are scaling back their activities and cutting jobs. One of the most serious examples is that of Qimonda, in Vila do Conde, which is in the process of making 600 workers redundant, in addition to around 1 000 that were already made redundant last year. This effectively represents the destruction of one of the largest and most important companies in a strategic industrial sector for technological development.
We cannot accept this situation. It is unacceptable that neither the European Commission nor the Council has found an alternative to the dismantling of this microchip and nanotechnology industry. It is appalling that they remain apathetic in the face of the worsening unemployment and increasing suffering in vast regions of the European Union.
Madam President, I was due to talk about the pressures unlimited EU migration is putting on the UK. Forgive me for raising a pressing matter recently brought to my attention. As a coordinator on the Regional Development Committee and an MEP for Wales, it was with great concern that I received a leaked copy of a draft communication of the European Commission entitled A Reform Agenda for a Global Europe: reforming the budget, changing Europe.
The document proposes a major refocusing of the EU's spending priorities, placing greater emphasis on - and I paraphrase - a global Europe, and less on agriculture and transfers towards well-off regions. This will have a huge impact on British agriculture and structural fund programmes in this current cycle. As a net contributor, the United Kingdom will be forced to give up much more of the rebate, whilst other countries will be the main beneficiaries.
11.8% of funds earmarked for the UK under the cohesion policy go to the poorest regions in Wales. I am very concerned that this leaked document may have consequences for transitional payments at the end of the current programme in 2013. It is time the people of the UK had a referendum on its relationship with this place so they can be the people who decide their destiny, not unelected bureaucrats.
(HU) As we celebrate here in the European Union so enthusiastically the collapse of the Berlin Wall and Communism with it, we might well ask what has become of the former Communist leaders. I will tell you. They are the ones who have become the most enthusiastic capitalists, neo-liberals and champions of the order of world domination. On their return to power, they have done away with everything that was good in Communism - and let us admit it, there were a few things - such as security of employment and social security. However, they have brought back the most hideous aspects, brutality and terror.
On the 50th anniversary of the 1956 revolution, which had made possible the collapse of the Berlin Wall, people were shot in the eye. At the moment in Hungary, as we speak in the Chamber and celebrate the collapse of Communism, these Communist comrades are holding 16 political prisoners in detention.
I will only celebrate when the political prisoners have been released, when the victims shot in the eye have received justice and when these Communists end this bloodshed and are consigned to the dustbin of history.
(PL) Madam President, I would like to speak about the proposition for reform of the European Union budget after 2013. Is it true that this proposition means a substantial reduction in regional funds? Does the European Commission realise that this will radically weaken EU regional and agricultural policy?
The proposition to weaken poorer regions of the EU in order to fund the battle against climate change may hardly be called rational or logical. It would affect the majority of the EU's 271 regions. It is surely possible to help poor regions of the EU while, at the same time, using good projects to tackle climate change, reduce gas emissions and introduce renewable energy and modern technological solutions.
Does the Commission intend, when introducing the proposition for budget reform, to by-pass regional and local authorities in the distribution of funds? In this way, recognition is being taken away from territorial authorities in matters which are of great significance for them.
(LT) The European Union has committed itself to establishing an effective mechanism to prevent child sex abuse. Eight months have passed since this particularly important topic was discussed in a plenary session of the European Parliament. We should welcome the fact that since then, the Council has begun to debate a draft directive that aims to improve the legislation in this area. However, time does not stand still and now and again painful events remind us that there is still insufficient protection for our children. Sadly, the consequences of these crimes are devastating and long-lasting. The sexual exploitation of children and the dissemination of pornography are often transnational in nature, and can therefore only be effectively prevented with international cooperation. We must plan for criminal responsibility of new forms of child sexual exploitation and sexual abuse that are not envisaged in current legislation. I would like to draw the attention of the new Parliament to this important problem and call on the Council to speed up the discussion of the draft proposals.
(SL) Madam President, I am pleased with the progress in relations between the governments of Croatia and Slovenia, which have taken a major political step forward, and with the increase in maturity which both governments have exhibited. The border arbitration agreement which they have signed sends out a positive message and sets an excellent example to the other countries in the region.
However, I note with regret that, only a few days after signing this agreement, the Prime Minister of Croatia also signed a unilateral statement which places a one-sided interpretation on the recently signed agreement. We should not do anything which sows the seeds of doubt or spreads uncertainty, because that is not the way to move forward. Unilateral statements and unilateral actions are never a good choice, nor do they send out the right message. Such action does not promote credibility, it does not encourage the necessary mutual trust and it raises doubts about the seriousness of our intentions and the reality and viability of the agreement. If we are to succeed on this front, we need to make major efforts and strengthen trust amongst ourselves at home, amongst our neighbours and throughout the region.
I call on the government of Croatia to refrain from fresh unilateral actions and I ask the Prime Minister to show political courage and determination instead and to help us overcome the impasses of the past.
(PL) I would like to draw attention to the fact that we were alarmed last week by the situation, or by the information, that Prime Minister Vladimir Putin has asked the European Commission to settle the debt owed to Gazprom by Ukraine. In view of this, I would like to ask if such a request has been received. Does the European Commission intend to make the European Union pay this debt? If the answers to the first two questions are affirmative, then on what grounds would the Commission do this?
Madam President, I would also like you to note that I am the only Member who has not used all of his speaking time.
Madam President, I have asked for the floor today to inform you of a rather disturbing fact that has come to my knowledge whilst on a visit to Washington DC as part of the Committee on Civil Liberties, Justice and Home Affairs delegation.
On the margins of the current transatlantic negotiations on data protection (SWIFT, PNR), the United States is expanding its National Security Agency data-collection facilities so as to intercept every electronic message within its territory as well as all messages coming in and out of the country.
How can the US pretend to respect the right to privacy when it is building an enormous eavesdropping agency - and how can we just sit to one side and let that happen?
It is our responsibility to raise awareness of this gross abuse of power and violation of our basic rights. I hope you will join me in informing our voters and the citizens in our countries about this through declarations and articles to the press.
Madam President, in the last two months, I have suffered victimisation by the UK Labour regime, including withdrawal of my House of Commons pass, refusal to allow me to enter the Sellafield nuclear processing plant - despite my position on a subcommittee of the Committee on the Environment, Public Health and Food Safety - and the refusal of the Citizens' Advice Bureau to sell me an information database openly advertised for sale to all other MEPs.
Madam President, would you agree that political discrimination is not only unlawful but is also an attack not just on me, but also on the functionality of this place and, most important of all, on the voters and the entire democratic process?
(PT) The investigation conducted by the European Agency for Safety and Health at Work provides some worrying conclusions, stating that generalised unemployment is having negative consequences for the safety and health of workers. According to the study, which involved 27 000 respondents in the 27 Member States, six in every 10 workers feel that the economic crisis and increased unemployment are making working conditions worse. Seventy-five per cent of respondents claimed that the worsening of their health is attributable to the work they do. This information bears out the data from a Eurostat study, which shows that 27 million workers suffer accidents or are affected by occupational diseases and that 137 million workers are exposed to risks on a daily basis. Just this week, yet another serious work-related accident killed five Portuguese workers in Andorra.
This situation requires a rapid response from the European Union and the Member States. This response should involve creating jobs with rights, promoting work and workers, and penalising employers that cut back on prevention and protection measures for workers in order to boost their profits.
There was confusion there in assigning the microphone. I should have given the floor to Mr Teixeira. I probably pronounced your name wrongly and that caused the confusion.
(PT) The European Commission recently tabled a draft communication on budgetary reform, which included references to cohesion policy that are causing anxiety and confusion, especially where the outermost regions are concerned.
A debate on the Community budget needs to be held urgently, but we believe that the financial framework after 2013 should be based on solidarity and territorial cohesion, this being vital for regions such as Madeira, which face permanent difficulties and which therefore need permanent support.
The intention to alter the focus of cohesion policy from the present regionally based approach to an approach based on value added sectors is unacceptable. Such a change could lead to the abolition of Objective 2, which currently benefits around two thirds of the European regions.
It is incomprehensible that the Commission intends to switch the allocation of funds from a regional to a national basis, or even at European level, rejecting the criterion of proximity that has always underpinned cohesion policy. It is unacceptable for a Member State's long-standing membership of the EU to be a variable in the formula for calculating structural fund allocations, dividing up Member States into new and old, which will render Article 299(2) of the EC Treaty meaningless as regards the outermost regions' access to structural funds.
(FR) Madam President, as an MEP from Normandy, I would like to draw the Commission's and Parliament's attention to the proposals on offshore Natura 2000 sites, which the French Government has just submitted to the European authorities. These proposals exclude the Antifer dyke situated near Etretat, but compensate for it by enlarging the perimeter to 12 nautical miles.
This decision eases the way for Poweo to install a methane terminal at Antifer and restricts a project to create an offshore wind farm off Fécamp, despite the support shown for this project by local elected representatives, the population and even fishermen. A scientific and consistent proposal has been drafted for the region and has the backing of local operators. Under this proposal there will be six miles of zoning along the entire coastline, including Antifer.
I have three questions: how much progress has the Commission made in examining the zoning proposals? Does it endorse them even though they go against scientific opinions and against the social, economic and cultural activities of the region? And, with the Copenhagen Summit approaching, can Europe reasonably endorse a decision that promotes gas at the expense of the development of renewable energies?
(PL) Madam President, I would like to draw attention to the health situation in Ukraine. Available data shows that over a million cases of influenza have already been reported, including several dozen cases of the AH1N1 virus. Ukraine has requested international aid and, in particular, for vaccines, medicines, disinfectants, masks, gloves and laboratory supplies.
We know that the Commission has set in motion a special mechanism for civil aid, a monitoring and information centre to coordinate the aid given to Ukraine by EU countries. What is this coordination like? What aid is being given? How is the monitoring system working? I think that public opinion would like to receive an answer to these questions.
(HU) Madam President, ladies and gentlemen, two decades have elapsed since the collapse of the Berlin Wall, the 20th anniversary of which we have marked, and since the Iron Curtain was torn down. Nevertheless, there has been little to show for these 20 years as we see that in many countries liberated from Communism, we have not yet managed to free ourselves definitively from the habits of the former system.
In the autumn of 2006, the police completely disregarded the right to free assembly on Budapest's streets, as well as the right to a fair trial. The victims of this are still looking, in vain, for justice and the opportunity to exercise their rights. In March this year in Budapest, calls for the prime minister to step down were again met with detentions and inhumane, humiliating treatment. It can still happen in the European Union even today that people are not allowed to use their own language in the land of their birth - like in Slovakia, for instance - or exercise the rights granted by democracy, if the fate of a minority has been imposed on them by history. Take also Romania, where they are in the process of putting up a statue to a former general who gave the order to fire among the participants in demonstrations.
(PT) The current economic crisis leads to job insecurity. Economic difficulties lead workers to accept, sometimes blindly, job offers that eschew labour laws and the supervision of law enforcement and government authorities. Unfortunately, we have already witnessed in the European Union several cases of exploitation of labour that often genuinely constitute slavery, whether of European citizens, or non-European citizens. Moreover, we have seen an unusually high number of deaths of migrant workers, including many compatriots of mine, many Portuguese citizens, even when legally employed. These accidents have happened in the workplace and especially in the civil construction sector.
The European Union and its bodies, as well as all the Member States, are therefore urged and called upon to cooperate forcefully and effectively, so as to prevent these situations.
(FR) Madam President, ladies and gentlemen, I wish to sound the alarm bell regarding the low rate of planning and payment of the ERDF, ESF and Cohesion Fund appropriations.
We are still very far from having planned half of the available funds. With regard to the payments, only 9.62% of the EUR 347 billion for regional policy has been paid to the project leaders. All the countries are affected, some even more so than others. Spain, Luxembourg and Sweden must do their level best to catch up with the countries that are in the lead when it comes to the payment of European funds, such as, for example, the Baltic countries, Ireland and Slovenia.
The European Union's regional policy is one of the most useful policies for our fellow citizens. Indeed, it guarantees economic, social and territorial cohesion through the cofinancing of practical, and very often crucial, projects.
I therefore appeal to the national management authorities to get involved. At the same time, I feel that it is crucial, in a period of economic crisis, for European rules to be adapted to the major problems.
(PL) Madam President, today we celebrated the 20th anniversary of the democratic changes in Central and Eastern Europe. There was a very appropriate and worthy ceremony, in which Mr Havel and Mr Buzek took part, and there are exhibitions in the European Parliament. That is how it should be, but the European institutions should not restrict themselves to such events only once in many years.
This should be present in our history - the truth about these changes should be present in our educational activities, and it should be initiated by the European institutions. We need a common history textbook of those times, which would show how Europe united, so that the children in our schools can have access to that truth and that knowledge.
On the other hand, many examples can be given of money spent unnecessarily. The British organisation Open Europe says that EUR 7 million was spent on financing a blog about a donkey travelling around the Netherlands. It is time we spent money for Europe more effectively.
Ladies and gentlemen, I am afraid we must conclude the one-minute speeches under Rule 150 of the Rules of Procedure at this point. According to Rule 150, we can conduct this type of debate for no more than 30 minutes. These speeches have now gone on for almost 40 minutes, because, unfortunately, many speakers did not keep to one minute.
I tried to give priority to those who did not have a chance to speak in either of the last two debates and I hope you felt it was fairly balanced. We still have four more debates this evening and, as you know, the sitting must close at midnight at the latest.